BRUCE FUND, INC. 20 North Wacker Drive Suite 2414 Chicago, Illinois60606 (312) 236-9160 August 30, 2010 EDGAR CORRESPONDENCE Briccio Barrientos Securities & Exchange Commission Division of Investment Management 450 5th Street, NW Washington, DC20549 Re:Bruce Fund, Inc. (SEC File Nos. 811-1528 and 2-27183) Dear Mr. Barrientos: Enclosed for filing please find Post-Effective Amendment No. 34 to the registration statement on Form N-1A for Bruce Fund, Inc. The primary purpose of this filing is to add a new Summary Prospectus for the Fund and to add additional disclosure in the SAI required by SEC Release No. IC-29092.All other sections contain information substantially similar to the currently effective prospectus and SAI for the Fund. We will submit a 485(b) filing for the Fund marked to show revisions made in response to the Staff’s comments and to include audited financial highlights and other necessary information.The Fund’s new prospectus is due by October 29, 2010.We would greatly appreciate your assistance in meeting this deadline. I look forward to receiving your comments.If you have any questions regarding the filing, please contact me at (312) 236-9160. Sincerely, /s/ R. Jeffrey Bruce R. Jeffrey Bruce Vice President and Secretary
